Citation Nr: 0319465	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to the veteran's service-connected 
discogenic disease (as a result of Agent Orange exposure).

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to May 1971, 
and from April 1974 to December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and August 1998 rating 
decisions of the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA).

On the VA Form 9, dated in September 1997, the veteran 
indicated that he wished to provide testimony at a hearing 
before the Board.  However, he withdrew that request as 
indicated by his VA Form 9, dated May 2000, by which he 
indicated that he did not wish to provide testimony before 
the Board, but instead desired a local hearing.  The veteran 
was afforded the opportunity to provide testimony at a July 
2000 RO hearing.  However, at that time, he chose to offer 
testimony only with respect to the issue of entitlement to a 
total disability rating based on individual unemployability.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 [VCAA], Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

When the claim originally came before the Board, the issues 
on appeal included the issues involving the spine and nerves.  
The appeal also included the issue of whether new and 
material evidence had been submitted sufficient to reopen the 
claim for entitlement to service connection for a bilateral 
knee disability.  In January 2003, the Board reopened the 
claim involving the knees.  The Board also notified the 
veteran that it was deferring issuing a decision on the other 
issues and that it would be undertaking additional 
development of the claims pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  The Board notified the veteran that once the 
development had been completed, the veteran would be informed 
of the development, and the Board would issue a decision.  

After the issuance of the decision, the Board obtained the 
veteran's Social Security Administration (SSA) records.  
These records pertained to the veteran's claim for SSA 
benefits and included the medical records relied thereon for 
the issuance of benefits.  Yet, in May 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) issued Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  In the 
case, the Federal Circuit Court invalidated portions of the 
Board's development regulation package.  The Federal Circuit 
Court further stated that the Board was not allowed to 
consider additional evidence [evidence developed by the 
Board] without remanding the case to the RO for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.  

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
Therefore, with respect to each of the issues noted on the 
front page of this action, the RO should inform the veteran 
of what information or evidence is needed to substantiate his 
claims.  

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for 
VA orthopedic and neurology examinations 
in order to determine whether the veteran 
now suffers from peripheral neuropathy, a 
disability of the cervical spine, and a 
bilateral knee disability.  After it has 
been determined whether the veteran does 
indeed suffer from these three disorders, 
the examiners should express an opinion 
as to the etiology of each disability.  

Specifically, the examiners should 
express an opinion as to whether any 
found disabilities of the knees, neck, 
and peripheral nerves began while the 
veteran was in service or whether they 
are the result of the veteran's service-
connected disabilities or whether they 
were caused by or the result of the 
veteran's post-service activities.  In 
other words, the examiners must express 
opinions as to whether it is more likely, 
less likely, or as likely as not that any 
found disabilities are related to the 
veteran's military service or the 
service-connected disabilities.  The 
examiners should cite to information in 
the claims folder (including the August 
1999 and October 2001 VA Compensation and 
Pension Examinations and the service 
medical records) and reconcile any 
opinion proffered with Doctor Carlos A. 
Pantojas's March 2000 opinion.  The 
examiners should provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is deemed necessary, such 
testing or examination is to be 
accomplished.  

The claims folder and a copy of this 
remand are to be made available to the 
examiners to review prior to the 
examinations.  

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) are fully 
complied with and satisfied.

Thereafter, the RO should readjudicate the issues on appeal 
taking into account any development accomplished by the Board 
prior to this Remand.  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

